wt Case 20-23376-EPK Doc 23 . Filed 03/04/21 _ Page 1 of.7

“4

 

SEE
WES PALM BEACH DINISION

 

. Guangyi. Li ope bn
I ; : Boe
"3704 Sah Simeon cir CE He MAR 0 h 2021.
Weston, FL 3333
Hoge ce ag BRB ca2e
usguangyi@gmail.com

 

 

 

 

 

 

 

February 25, 2021. . ee Cea Se a ke
: _ . 4 ..

Erik P. Kimball - SO — SO0--43876-EPK

Flagler Waterview Bldg > - Do ;

1515 N Flagler Dr. #801
West Palm Beach, FL33401

Your honor,

| am Guangyi Li, one of the victims of debtor Xiao Ling in this case, | am very sorry for missing
the Meeting of Creditors set on 01/12/2021 at 8:30 pm, since | received the letter of Notice of
Chapter 7 Bankruptcy Case, #20-23376-EPK on 01/13/2021. It was one day late, but! still tried
to access the meeting several times with the number and the password provided, but
unfortunately, it was not activated. Can you reschedule | another meeting for us?

 

 

According to the Article 9 of the Notice, the following: are > my objections and opinions:

| tirmly oppose the debtor Xiao Ling's discharge snd bankruptcy petitions. The debtor should not |
be entitled to receive a discharge of any debts under.any of the subdivisions. | assert that the
discharge should be denied.

The debtor Xiao Ling does not meet the basic requirements and conditions of bankruptcy. It is

not just a normal debt and simple money issue, but unscrupulous private fraud. He intends and

plans to exploit loopholes in the American legai system to deliberately defraud our hard-earned. ~  —_».
money, then file for bankruptcy to escape debts. He misuses the advantage of American

democracy and freedom, and threatens us that. we are illegal to ask him to return our money, and
arrogantly provokes us to sue him in court. This has constituted a systematic fraud, and hurt the

heart of the kind people. Here is the facts and | reasons:

1..He never follows the rules, He, has s so-many’ ‘defendant I lawsuit records. and. bad credit records, ..
so many bad reputations and being:sued by so. many people.is enough, to :prove.him.to.be, as: -s.+!
deliberate fraud. Since he had no money to pay the debt, where has he gotten the money to pay...
the lawyers to deal with so many cases? lf ne has money to pay the lawyers, why cari't he pay off
the debt step by step? It is obviously contradictory. This shows that he has money, just
deliberately refuses to pay the debt, it is very possible for him to conceal money by transferring
assets to outside of the U.S. (Can we ask him to show evidence and provide usage records).
Case 20-23376-EPK Doc 23 Filed 03/04/21 Page 2 of 7 fea Ned

2, He is a habitual liar,. and he is very hypocr itical. He uses the name of the business to slander,
boast that his business has an annuai income of tens of millions, deceive the victim with false.
financial information, and make people believe that his business is very big, just temporarily

needs éash flow!" Infact! He ‘defraudéd manéy not for busihess needs at'all: he‘has ‘nevér run'the ©
bisiniésSseriosly, ifthe rideded money for businéss! why not get a loan-from:thé- bank; but-cheat!
thé kid Heart victims?’ This'Shows that he already-has been infamous and well- “known ‘with debts"

ite

and bad‘récords, arid’ cannot’ ‘be trusted and get the‘ loans of the bank.

All the facts show he used the victim's hard-earned money to squander: splurge ‘everywhere. He
bought a. luxury car and mansion and packaged himself as a successful person.

- He showed off the photos ‘of his family luxury homes in China in the public media

from. time ‘to: ‘time,-in. order to.convince- people to believe_that he_is a-rich guy, then get inta his
trap. (or F Please ask him to show the spend r records to provide evidence).

3. He never r keeps his promises. He said to me , that | am the only one he borrows money from
since lam a nice person, and always try my best to help others whoever need, even | don't have = |
enough money: He asked! ms to help him find someone else to borrow money from, and ©
promised’ to pay’ at ‘back’ in 2 month is. | agreed ‘to try ittand I'did helped’ him to get the morey. |
but with ‘varfotis® “ExCtISés: ‘many years: ‘passed and it ig still Indefinite. He’ ‘told me tiiat he had’ used*
up his éredit’ ‘card init And begged’ me'to’ pay’ ‘for’ him with’ my ‘credit cards twice; promised to ay’
the bill ‘St the énd'oF the ‘month; ‘but’ after receiving the credit card bills, he ignored it.”

-rom the end of 2016 to 2018, he traveled back to China several times, and promised to me e that
he is ‘going ‘to'sigh'a contract to’ sell his luxury house i in China and then pay me the money back:
As a result, after he ‘returned back, he made an excuse that the buyer failed to get the loan, so”
the transaction 1 couldn't be completed.

So far, his. fraud has been finally. known in the public, then we all realized his whole scam. He has

- besome;netorious.and;stigmatized-1 lost my-job-and.exhaustec_all-my-energy-and. time. because -:

of it, so-that my. life was-completely ruined. | am now in a difficult situation and have no income, —
my 2 kids currently need money for college, | just need my money back, I’m 63 years old. How
many years can | | wait? .

4. He. never.. tells the truth, He promised: to sell the house to pay, back if he still has not, enough
money available,on;the; due date,.In order to trick us, to believe. him, he put a sales sign .in,front.of:
his house, took a picture and sent it to us, then he-teok the sign-off. When | asked. him Wwhy-he = =;
took the sale sign off, he used all kinds of excuses to explain: first he said that he is afraid to

jose fame, soon he changed to say even the house was sold, the money is still ‘aot enough for the
business, then, with another excuse: he is not the only owner for the house, later, he. changed _,.:-
again, said these little debts is not worth for him to sell his mansion. Yes, according to Florida
o

t

Case 20-23376-EPK “Doc 28:""Filed 03/04/21 Page-3 of 7

law, we have no right to force hirr to’sell the house, but he should keep his promise to sell the:

house and STepay his debts.’ SD we aan _ VE Bers lees teas $00 2) eS ALAT

Pomers pe 2dr re ah SME Seas Pedi Ye Botey ag ty
ag ales MS i Ray ‘ : : toetp

late 2018. ‘What should w we. do? We. tried to. contact, tehirn i ina. few, v different ways, he, ‘threatened.t US.5
and: said that we.harass him..We. have no-way. to go, then. only. sue ,him.in; court. He ~asked me.to.-3
withdraw from the lawsuit through a friend and.promised.to.pay, back-the,money. But after |. :
withdrew, he still blocked my calls without answering. He never cares for his benefactors. Not
only did he never be grateful. to the kind péople who helped ‘him, he even hurt us with bad words.
As a result, one of the victim, Zhou Yu, was severely injured. She’ got very sick and almost broke:
down. She cried every time she. called me. | was worried about an accident, so | found Xiao Ling _
and told him about, it. d rather let him. delay paying me back and. asked -him to Pay: Zhou.Yu first. .
He promised to pay Zhou Yu off immediately, but soon stopped paying, after a few times. We |
kindly reminded him to avoid unexpected bad things happening, he said: we intimidate him.

Your Honor, | don’t ask for much. | just doubt that the information, provided by a habitual liar, a
shameless rascal can be true? | expect the court to get the truth through: polygraphs, and

investigations, review his company ; and.personal financial records, and, investigate. his overseas.
assets. J only: ask. for. my. principal. back and attorney, fees. AS for. the mental, devastation. and.,
psychological. injury,.as well as the, ser. ious consequences | caused, by. time. waste, the. loss.is. =.

 

immeasurable. A just. implore. the. court. to. make. the. right and, appropriate. decision. based on... at
the facts and truth.

“ . coe mots an ah UES SPS tn arn me ooge

ae

We are well aware that the Florida law c cannot force the auction of. houses or the sale of assets if-
it is a normal loan or actual debt, because this is out of human considerations, and |. totally agree.
However, different cases should be treated differently, and the truth should be thoroughly
clarified. As mentioned above, this is not a simple debt issue, but it’s actually a malicious fraud,
which is obvious to all and everyone knows. The victims’ living conditions aré hot.as good ’as ‘his.
He lives in a-luxurious mansion; drives luxtity ar; shows- off everywhiere; and travéls rdund'the: -
world. However, his wealth is not-earned from his work, put tricked the hard-earned and: saved -
money from the thrifty victims. eS “ rs

In short, in this great country, the notorious, lawless wicked person cannot be allowed to escape
with impunity. The evil should be punished, so’as to protect the righteous people and ‘innocent ° -’
victims, In doing So, It will purify: and improve our society, ur country, will become f moré | *
peaceful, ‘and d get better with: fairness’ aiid | justice: Mee OE : eg ie

     

Thank you very much...

 

Sincérély yours ©

Guangyi Li

 
Case 20-23376-EPK Doc 23 Filed 03/04/21 Page4of7 ae

Attached.here is the detailed information of our prosecution file (CASE No.:
502019CA004882XXXXMB), EYE: ,

Plaintiff Guangyi Li’s Genéral Allegation Against Defendant XIAO LING

29“Déféridant XIAC'EING requested some joans from Plaintiff GUANGYLE, ‘starting ‘from Jui:
9016. Defendant introdiiced himself to’Plaintiff GUANGYI LI ‘as a successful businessman with"
monthly revenue of $1~2 millions. Defendant also showed Plaintiff GUANGYI LI his big house (the

homestead in Florida) and luxurious car. Meanwhile, Defendant told Plaintiff GUANGYI LI that his.
project was very profitable.

30. Defendant XIAO LING also claimed his so~called title of President of Chinese Association of ~

' Science and Technology, South Florida Chapter (hereafter “CAST-SFL”). In fact, as Plaintiff

GUANGY1I LI Ss later realized, Defendant had used his such ‘title in many occasions to defraud and
win trust of lenders. Plaintiff GUANGYI LI was somehow. fooled by Defendant’s trick too and lent
$10,000 on Jul. 30, 2016 to Defendant who promised to repay in two months. See Exhibit “D.”
Defendant failed to repay until the date of filing this Complaint after Plaintiff GUANGYI LI
requested his S repayment many times. -

31, On ‘Auge 5, 2016, Defendant XIAO L ING 3 requested another loan $20.0 000 from Plaintiff. athe
GUANGY| U. Plaintiff. GUANGYI Ll helped, Defendant borrow. from. Plaintiff? s friend. in Plaintiff’ S.,
name. Defendant XIAO LING promised, toe.repay,in.one month. On Jan. 18,.2017,. Defendant repaid,
$7,000. Until today, Defendant XIAO LING has failed to repay the balance $13,000 until the date
of filing ‘this‘Complaint aftér Plaintiff GUANGYI LI requested many times via phones, social media
and personal visits. See ‘Exhibit “E” for Defendant’s promissory note to Plaintiff GUANGY! LI.

32. On Sep. 17, 2016, Defendant XIAO LING asked Plaintiff GUANGYI LI to pay for him some
logistic cost for the newly established CAST-SFL, with an amount of $9,216.05. Defendant XIAO
LING stated to Plaintiff that he couldn’t use his personal credit card as the credit ceiling had
reached. Defendant XIAO .LING promised. that. he. would repay Plaintiff. GUANGY1 LI the.same-night
after fundraising and collecting new member fees of CAST-SFL. Plaintiff GUANGYI.LI at this _
moment was still in trust of Defendant, as Defendant did attract some new members for CAST— ,,
SFL. Plaintiff GUANGYI LI paid for Defendant ‘XIAO.LING an amount of. $9,216.05 by using his
personal credit card. See Exhibit “F.” However, Defendant XIAO LING breached his promise and
failed to repay until the’ date of >F filing this’ ‘Complaint, two > and a half years from the date of his °°

eB . POEL et . . wa Pt eo ALY

promised Fepayirient o

sete. Phy cpm Gb 2 . oe tap bt Ce om ke gy ibegh we caetates sede. ABS
33. On Sep. 22, -2016;, Defendant XIAO LING. again; requested Plaintiff GUANGYI. Li. to, use . cy
Plaintiff's credit card to pay for Defendant's new equipment. Defendant XIAO LING promised that.
he would repay when the credit card bill statement arrived. Plaintiff GUANGYI Li helped pay with
credit Card an ‘amount of $7,683.00 for Defendant. ‘However, after the bil arrived, Defendant XIAO
LING refused to pay. See Exhibit “G.” -

 

 

/
4

Case 20-23376-EPK ‘Bdc:23"" Filed 03/04/21 Page 5 of 7 5 :

34, In Oct. 2016, Defendant XIAO LING promised to repay Plaintiff GUANGY!| LI. Defendant XIAO
LING told Plaintiff that he would sell his house in China and repay’ Soon. “However,’ until today, *
Defendant hadn’t shown any:: proof .of his, actual. action in selling his.house.in China...

35. On Apr, 26,2017; Defendant. XIAO. LING promised Piaintiff GUANGYI Lt that:-he would repay all
loans.before the end of May 2017. After the deadline passed, Defendant XIAO. LING. didn’t .repay:a
penny...

36. On Jan. 17, 2018, after Plaintiff GUANGYI Li called Defendant XIAO LING and his wife
Defendant JANGNING REN for a whole morning in vain, Plaintiff drove for one hour to
Defendant’s home, however, Defendant XIAO LING battered Plaintiff. Plaintiff didn’t counter—
batter.

37. In Mar. 2018, Defendant XIAO LING, upon Plaintiff's several requests, promised ‘that he would
return China to sell his luxurious house. Once again, he didn’t show any proof of his actual action
in selling any alleged real property of him in China.

38. On Mar. 4, 2018, because Plaintiff GUANGYI LI’s son was going to college, Defendant XIAO
LING replied to Plaintiff GUANGYI LI’s message that he would repay all the loans in two months
with a deadline on May 6, 2018 by” using ‘all’ means, ‘including selling ‘off his’ current real property. »
However, after the two months expired’ ‘on ‘May 6: “3618, Defeitdant XiAO LING’ didi t do ariything
in ‘attempting to repay the loans of $39, 899. 06 to” Plaintiff GUANGY! ut COE Bet ;

yet

 

39. ‘On Nov. 28, 2018, Defendant XIAO. LING once , again n promised to. repay. in ‘three months t to.
Plaintiff GUANGYI Ll. However, Defendant's promise has never been fulfilled. .

40. Afterwards, Defendant XIAO LING started refusing to communicate with Plaintiff GUANGYI LI
by changing his phones. several times, later on, Defendant completely blocked Plaintiff GUANGYI |
LI and refused to communicate with him via any:means, inter. alia, WeChat and phones. _.

AY, Defendant XIAO: LING kept’ posting ail types of his luxurious’ ifestyle- Gry Social média, including
his spending time in cruises, golf courses both in China-and America, his luxurious dinners with —
friends, his vacation of skiing with his family, etc., oe the whole period of Plaintiff: GUANGYI

LI’s requests of repayment of his loans. Seé Exhibit “ i

42. Defendant XIAO. LING publicly claimed that the legal system in the United.States couldn’ t
touch his any interest and his homestead was well protected by Florida laws, so nobody, could sue
him. On the contrary, he threaténed that he would sue Plaintiff GUANGY! LI, along with other
Plaintiffs in’ ‘the above- “styled cause of action, alleging Plaintiffs: had: ruified Déferidant’s

tke ob ate
toe . net at eis
TAP in If ete eee Ee, “ie WIE et he pgeet

reputation.

     

43.. Until the. date of fling this. s Complaint, ‘Defendant. XIAO LING failed to. repay, Plaintiff GUANGY!
Li altogether $39, 899.05.
suppliers.” °

~ Case 20:23376-EPK Doc 23° Filed 03/04/21 Page 6 of 7 6

44, Plaintiff GUANGYI LI, because of Defendant XIAO LING’s failure of repayment, interrupted his
business of electronics, causing discontinuing of his business from Oct. 2016 until today. Plaintiff
has.not able to reestablish. his foothold in the ‘indlistry as the:clientS have léft him and-found new:

perc ce dpe CD SESS wma ype yo ee

 

= ~e
Case 20-23376-EPK Doc 23 Filed 03/04/21 Page/7of7

&

Guangyi L 1 canaltetfy af as AbltlgtUqqegfeteveefedec if FOTE

‘3704 San Simeo
Weston, FL 33931-5048

 

 

 

Judge Erik F Kimball

EL lr aterview Bld

VPs pyest balm Bas ,
i ppl

08. digg SiS Peers

a,
ROLLE ce

Herre! " LA.

cai it

boc i

in aall i Hy i Hi

 

 
